UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
RYAN HOBBS, : Case No. 1:13-cv-928
Petitioner, : Judge Timothy S. Black
VS. : Magistrate Judge Michael R. Merz

OHIO ADULT PAROLE AUTHORITY,
Respondent.
DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 91)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Michael R. Merz. Pursuant to such reference, the Magistrate
Judge reviewed the pleadings filed with this Court and, on November 13, 2019, submitted
a Report and Recommendation (Doc. 91). No objections were filed.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
of the filings in this matter. Upon consideration of the foregoing, the Court finds that the
Report and Recommendation should be and is hereby adopted in its entirety.

Accordingly, for the reasons stated above:

1. The Report and Recommendation (Doc. 91) is ADOPTED; and

2. Petitioner’s Motion for Relief from Judgment (Doc. 90) is DENIED.
IT IS SO ORDERED.

Date: (2)i< [19 touchy 2 lk

Timothy S_ Bla
United States District Judge

 
